DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/29/21 (“Amend.”), in which: claims 1, 2 and 17 are amended; claim 18 is cancelled; and the rejection of the claims are traversed.  Claims 1-17, 19 and 20 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 2, 17, 19 and 20 are allowed.
Claims 6-11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 12, 15 and 16 have been fully considered but are moot in view of the new grounds (new interpretation) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2020/0126478) in view of Yang (US Publication 2017/0103706) and in further view of Tsai (US Publication 2016/0063921).
Regarding independent claim 1, Lee teaches a pixel, comprising: 
a light-emitting element; (Lee, Fig. 5 illustrates a LED, LE);
a first transistor configured to control a driving current, the first transistor including a first electrode electrically coupled to a first power source and a second electrode electrically coupled to the light-emitting element (First transistor, T1 electrically coupled to a first power source, Vdd and the LED);
a third transistor coupled between a first node and the second node and configured to be turned on in response to a first control signal, wherein the first node is connected to a gate electrode of the first transistor (Lee further illustrates a third transistor, T6 coupled between a first node, (node directly below capacitor, Cs) and a second node, N1 and is configured to be turned by a first control signal.  The first node is electrically connected to the gate of the first transistor, T1);
a fifth transistor coupled between the first power source and the first electrode of the first transistor and configured to be turned on in response to an emission control signal; (Fifth transistor, T4 coupled between the first power source, Vdd and the first electrode of the first transistor, T1 and configured to be turned on by emission control signal, EM1);
a second capacitor coupled between the first power source and the first node (Capacitor, Cs connected between the first node and Vdd);
a second node…..wherein the second node is connected to the second electrode of the first transistor; (Second node, N1 is electrically connected to the second electrode of T1);
a second transistor coupled between…..node and a data line and configured to be turned on in response to a scan signal (Second transistor, T2 located between a node and a data line and configured to be turned on in response to a scan signal, Scan);
a sixth transistor coupled between the second node and the light-emitting element and configured to be turned on in response to a ……emission control signal (T5 coupled between the second node, N1 and the LED and controlled by an emission control signal);
Although Lee teaches of having a second node, a second transistor, data line, scan signal and a first power source, Lee does not explicitly teach:
a first capacitor directly coupled between a second node and a third node, a second transistor coupled between the third node and a data line and configured to be turned on in response to a scan signal: a fourth transistor coupled between the first power source and the third node and configured to be turned on in response to a second control signal;
However, in the field of displays have LED pixels, Yang illustrates in Fig. 7 of having a first transistor, Td and wherein the first transistor is electrically coupled to a first power, Vdd and a second electrode electrically coupled to a light emitting element, OLED.  Yang further illustrates a first capacitor, C1 coupled between a second node, “b” and a third node, “a”.  Yang also discloses of a having a second transistor coupled between the third node and a data line and is configured to be turned on in response to a scan signal, S3.  Fig. 7 also illustrates a fourth transistor, T4 coupled between the first power source, V2 and the third node and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pixel circuit of Lee to include the features of Yang to provide a display device which can avoid shifts of a threshold voltage from influencing the brightness uniformity and constancy of the display ([0006]).
Although Lee teaches of having a sixth transistor coupled between the second node and LED and configured to be turned in response to an emission control signal, Lee does not explicitly teach:
a sixth transistor coupled between the second node and the light-emitting element and configured to be turned on in response to a previous emission control signal; and
However, in the same field of endeavor, Tsai illustrated in Fig. 5 of a sixth transistor located between the LED and a second node and controlled by a previous emission control signal, EM[n-1]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Lee having a sixth transistor controlled by an emission control signal; to include the feature of a sixth transistor controlled by a previous emission control signal, as disclosed by Tsai to provide a display with improved threshold voltage compensation circuitry ([0005])
Regarding dependent claim 3, Lee, as modified by Yang and Tsai, discloses the pixel according to claim 1, further comprising:
a seventh transistor coupled between the light-emitting element and an initialization power source and configured to be turned on in response to a third control signal (Lee illustrates in Fig. 5 of having a seventh transistor, T7 coupled between the LED and an initialization power source, Vinit and controlled by a third control signal).

Claims 4, 5, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2020/0126478) in view of Yang (US Publication 2017/0103706), Tsai (US Publication 2016/0063921) and in further view of Chen (US Publication 2008/0129212).
Regarding dependent claim 4, Lee, as modified by Yang and Tsai, discloses the pixel according to claim 3, wherein:
Although the combination of references disclose using transistors in the pixel circuit, they do not explicitly disclose:
the first transistor, the second transistor, the fourth transistor, the fifth transistor and the sixth transistor are P-channel metal oxide semiconductor (PMOS) transistors, and the third transistor and the seventh transistor are N-channel metal oxide semiconductor (NM0S) transistors,
However, in the field of OLED pixels, Chen teaches of many different types of transistors can be used in the pixel circuit, including N-channel and P-channel transistors ([0069]).
The combination of references disclose a base process/product of an OLED pixel circuit using transistors which the claimed invention can be seen as an improvement in that the display provides wide view angle, high contrast, etc….(Lee, [0003]) .  Chen teaches a known technique of OLED pixel circuit which can uses PMOS and NMOS transistors that is comparable to the base process/product.
Chen’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in the transistors being NMOS, PMOS or other types of transistors which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of references discloses transistors in an OLED pixel circuit can be PMOS and/or NMOS and the pixel circuit having a first, second, fourth, fifth, sixth and seventh transistors, they do not explicitly disclose:
the first transistor, the second transistor, the fourth transistor, the fifth transistor and the sixth transistor are P-channel metal oxide semiconductor (PMOS) transistors, and the third transistor and the seventh transistor are N-channel metal oxide semiconductor (NM0S) transistors,
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have certain transistors be PMOS or NMOS because Applicant has not disclosed that the transistors being a specific type solves a stated problem.  One of ordinary skill in the art, furthermore, would have known how to apply the combination of transistors using a structure of PMOS and NMOS transistors types as the prior art teaches such a manner in the application of an OLED pixel circuit.
Regarding dependent claim 5, Lee, as modified by Yang, Tsai and Chen, discloses the pixel according to claim 4, wherein:
the first control signal and the third control signal are identical signals supplied through an identical control line (Lee illustrates the first and third control signal are identical signals and therefore supplied through the RST line).
Regarding dependent claim 12, Lee, as modified by Yang, Tsai, discloses the pixel according to claim 3, wherein:
the first transistor, the second transistor, the fifth transistor, and the sixth transistor are P-channel metal oxide semiconductor (PMOS) transistors, and the third transistor, the fourth transistor, and the seventh transistor are N-channel metal oxide semiconductor (NMOS) transistors (This claim is rejected in the same manner as claim 4).
Regarding dependent claim 15, Lee, as modified by Yang, Tsai, discloses the pixel according to claim 3, wherein:
the first transistor, the second transistor, fourth transistor, the fifth transistor, sixth transistor and the seventh transistor are P-channel metal oxide semiconductor (PMOS) transistors, and the third transistor is an N-channel metal oxide semiconductor (NMOS) transistors (This claim is rejected in the same manner as claim 4).
Regarding dependent claim 16, Lee, as modified by Yang, Tsai and Chen, discloses the pixel according to claim 15, wherein:
the second control signal and the third control signal are identical signals supplied through an identical control line (See teachings of Yang in claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693